       Case 1:19-cv-03645-BAH Document 18-1 Filed 12/29/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

EDITH BLANK                                                 )
                                                            )
       et al.                                               )
                                                            )
                                                            )
       Plaintiffs,                                          )
                                                            )
       v.                                                   ) Case No. 19-cv-3645
                                                            )
THE ISLAMIC REPUBLIC OF IRAN                                )
                                                            )
                                                            )
       Defendant.                                           )

    PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO TAKE JUDICIAL
      NOTICE OF EVIDENCE IN PRIOR RELATED CASES AND FOR ENTRY OF
            DEFAULT JUDGMENT AS TO LIABILITY AND DAMAGES

       Plaintiffs in this case are close family members of service members assigned to the

United States Air Force Base in Dhahran, Saudi Arabia, in 1996 who were injured there in a

terrorist attack materially supported and planned by Defendant the Islamic Republic of Iran.

This was the “Khobar Towers” terrorist attack, named after the residential complex where the

service members were housed.

       The four plaintiffs who submit this Motion and Memorandum in Support are as follows:

Plaintiff Edith Blank is the mother of servicemember Charles Blank, who was awarded damages

in Akins v Islamic Republic of Iran, 332 F. Supp. 3d 1 (D.D.C. 2018) (BAH). Plaintiff Christine

Cramblett is the sister of Charles Blank. Plaintiff Judith MacKenzie is the mother of

servicemember Nicholas Mackenzie, who was also awarded substantial damages in the same

case; and plaintiff David MacKenzie is the brother of Nicholas Mackenzie. 1



1
 Undersigned counsel has been unable to contact Plaintiff Jim Gaydos despite repeated attempts
over an extended period of time, and undersigned counsel cannot submit a Declaration or Motion
                                                1
         Case 1:19-cv-03645-BAH Document 18-1 Filed 12/29/20 Page 2 of 13




    I.      PLAINTIFFS HAVE PROPERLY SERVED IRAN, AND IT HAS FAILED TO
            APPEAR AND IS IN DEFAULT.

                Plaintiffs have complied with all requirements for service on Defendant the

Islamic Republic of Iran under 28 U.S.C. Section 1608(a), which provides for service on a

foreign sovereign and its political subdivisions in one of four ways. The first two, by (1)

“special arrangement for service between the plaintiff and the foreign state,” and (2) “in

accordance with an applicable international convention on service of judicial documents,” are

inapplicable here. 2 Section 1608(a)(3), requiring attempted service “by sending a copy of the

summons and complaint and a notice of suit, together with a translation of each into the official

language of the foreign state, by any form of mail requiring a signed receipt, to be addressed and

dispatched by the clerk of the court to the head of the ministry of foreign affairs of the foreign

state concerned,” was attempted here. ECF Docket # 10 (showing transmission by certified mail,

return receipt requested, of all required materials to the head of the Ministry of Foreign Affairs

of Iran).

         If service cannot be made pursuant to any of the first three subdivisions of Section

1608(a), after the lapse of at least 30 days, subdivision (a)(4) of that provision authorizes




on Mr. Gaydos’ behalf at the present time. Undersigned counsel has decided that further delay
may prejudice the claims of the four other plaintiffs and has accordingly submitted this Motion
with accompanying Declarations on their behalf at this time. If undersigned counsel hears from
Mr. Gaydos within a reasonable time frame, and Mr. Gaydos affirms that he wishes to proceed as
a Plaintiff and submit a sworn Declaration, plaintiff Gaydos will, if the Court permits, submit a
supplemental filing. The four moving Plaintiffs request the Court to proceed with its
consideration of their Motion regardless, and to enter a final Judgment and Order with respect to
them in the ordinary course of the Court’s deliberation, regardless of whether Mr. Gaydos re-
enters into communication with undersigned counsel.
2
  This Court has repeatedly so held. E.g., Braun v. Islamic Republic of Iran, 228 F. Supp.3d 64,
78 (BAH)(D.D.C. 2017) (BAH) (“Defendants have neither made a special arrangement for
service with the plaintiffs nor entered into any international convention governing service….”)


                                                  2
        Case 1:19-cv-03645-BAH Document 18-1 Filed 12/29/20 Page 3 of 13




“diplomatic service” by requesting the Clerk of the Court to send two copies of the summons and

complaint and a notice of suit, together with a translation of each into the official language of the

foreign state, to “the Secretary of State in Washington, District of Columbia, to the attention of

the Director of Special Consular Services—and the Secretary shall transmit one copy of the

papers through diplomatic channels to the foreign state and shall send to the clerk of the court a

certified copy of the diplomatic note indicating when papers were transmitted.” After the lapse

of more than 30 days, the Clerk in this case did transmit the required papers to the State

Department. ECF Docket #14. The State Department has sent to the Clerk of the Court a letter

attesting to transmission of the required papers through diplomatic channels pursuant to 28

U.S.C. 1608(a)(4), and a certified copy of the diplomatic note attesting to transmission of those

papers to the Foreign Minister of Iran on July 14, 2020. ECF Docket #15.

       Accordingly, the requirements for service on defendant Iran of Section 1608 of the

Foreign Sovereign Immunities Act have been satisfied. Pursuant to 28 U.S.C. Section 1608(d),

defendants had sixty days after service was effected to answer or otherwise respond. That time

lapsed on September 12, 2020, with no response to this date. By failing to respond, Defendant is

in default. The Clerk of the Court entered a default in this case on December 1, 2020. ECF

Docket # 17.

       Service under the FSIA is sufficient to establish personal jurisdiction over defendant.

“The district courts shall have original jurisdiction without regard to amount in controversy of

any nonjury civil action against a foreign state ... as to any claim for relief in personam with

respect to which the foreign state is not entitled to immunity either under sections 1605–1607 of

this title or under any applicable international agreement.” 28 U S.C. Section 1330 (a).

“Personal jurisdiction over a foreign state shall exist as to every claim of relief over which the



                                                  3
        Case 1:19-cv-03645-BAH Document 18-1 Filed 12/29/20 Page 4 of 13




district courts have jurisdiction … where service has been made under [Section] 1608 of this

title. “ 28 U.S.C. Section 1330(b).

       Here, as described above, service was successfully accomplished pursuant to Section

1608(a)(4). Therefore, the Court has personal jurisdiction over defendant Iran. See also, e.g.,

Cohen v. Islamic Republic of Iran, 238 F.Supp.3d 71, 81 (D.D.C. 2017) (“Personal jurisdiction

over foreign states exists as long as the Court can exercise original jurisdiction under 28 U.S.C. §

1330 (a) and service of process meets the standards set forth by 28 U.S.C. § 1608.”).

       Plaintiffs submit sworn declarations supporting their right to entry of judgment as to each

plaintiff herewith. This Court has held that sworn declarations such as those submitted by

plaintiffs herewith are sufficient to satisfy the requirement of the FSIA, 28 U.S.C. Section

1608(e), that a claimant must “establish[] his claim or right to relief by evidence satisfactory to

the court.” E.g., Bluth v. Islamic Republic of Iran, 203 F. Supp. 3d 1, 17 (D.D.C. 2016), citing

Reed v. Islamic Republic of Iran, 845 F. Supp. 2d 204, 211 (D.D.C. 2012) and Weinstein v.

Islamic Republic of Iran 184 F. Supp. 2d 13 at 19 (D.D.C. 2002). This Court has endorsed that

view as well. Braun v. Islamic Republic of Iran, 228 F. Supp.3d 64, 74-75 (D.D.C. 2017)(BAH).

See also Akins v. Islamic Republic of Iran, 332 F. Supp. 3d 1 (D.D.C. 2018)(BAH); Schooley v.

Islamic Republic of Iran, 2019 U.S. Dist. LEXIS 108011, 2019 WL 2717888 (D.D.C. 2019)

(Howell, C.J.); Aceto v. Islamic Republic of Iran, 2020 U.S. Dist. LEXIS 22084, 2020 WL

619925 (D.D.C. 2020) (Howell, C.J.); Christie v. Islamic Republic of Iran, 2020 U.S. Dist. Ct.

LEXIS 116378, 2020 WL 3606273 (D.D.C. 2020)(Howell, C.J.). The United States Court of

Appeals for the DC Circuit has held that section 1608(e) “does not require the court to demand

more or different evidence than it would ordinarily receive; indeed, the quantum and quality of

evidence that might satisfy a court can be less than that normally required.” Owens v. Republic



                                                  4
        Case 1:19-cv-03645-BAH Document 18-1 Filed 12/29/20 Page 5 of 13




of Sudan, 864 F.3d 751, 785 (D.C. Cir. 2017), rev’d on other grounds sub nom. Opati v. Republic

of Sudan, 140 S. Ct. 1601 (2020).


II.    THE COURT MAY TAKE JUDICIAL NOTICE OF EVIDENCE ESTABLISHING
       THE SAME DEFENDANT’S LIABILITY FOR THE JUNE 25, 1996 TERRORIST
       ATTACK ON THE KHOBAR TOWERS.


       This action arises out of the terrorist attack on June 25, 1996, on the Khobar Towers

apartment complex in Dhahran, Saudi Arabia. All four moving plaintiffs= claims arise from that

same single terrorist bombing attack.

       This Court has already found defendant liable for the same terrorist attack in several prior

decisions: Blais et al. v. Islamic Republic of Iran, 459 F. Supp. 2d 40 (D.D.C. 2006); Estate of

Heiser et al. v. Islamic Republic of Iran, 466 F. Supp. 2d 229 (D.D.C. 2006); Rimkus v. Islamic

Republic of Iran, 750 F. Supp.2d 163 (D.D.C. 2010); Akins v. Islamic Republic of Iran, 332 F.

Supp. 3d 1, 10 (D.D.C. 2018) (Howell, C.J.); Schooley v. Islamic Republic of Iran, 2019 U.S.

Dist. LEXIS 108011, 2019 WL 2717888 (D.D.C. 2019) (Howell, C.J.); Aceto v. Islamic Republic

of Iran, 2020 U.S. Dist. LEXIS 22084, 2020 WL 619925 (D.D.C. 2020) (Howell, C.J.); Christie

v. Islamic Republic of Iran, 2020 U.S. Dist. Ct. LEXIS 116378, 2020 WL 3606273 (D.D.C.

2020)(Howell, C.J.).

       In Blais and Estate of Heiser, the Court heard extensive evidence, including expert

testimony, and held that Iran was liable for the same June 25, 1996, terrorist attack on the

Khobar Towers at issue in this case. In the Rimkus case, the court took judicial notice of the

findings in Blais and Heiser to impose liability for the same attack on Iran as well. Defendant

defaulted and did not appear in the Blais, Heiser, Rimkus, Akins, Aceto Schooley and Christie




                                                 5
        Case 1:19-cv-03645-BAH Document 18-1 Filed 12/29/20 Page 6 of 13




cases, just as it has defaulted and refused to appear in this case. Plaintiffs here are similarly

situated in all respects to plaintiffs in those cases.

        Fed. R. Evid. 201 authorizes the Court to take judicial notice of facts previously

determined by the court in circumstances such as those presented here. AIt is settled law that the

court may take judicial notice of other cases including the same subject matter or questions of a

related nature between the same parties.@ Veg-Mix Inc. v. U.S. Dept. of Agriculture, 832 F.2d

601, 607 (D.C. Cir. 1987). The court has held in the Heiser case itself that Aa court may take

judicial notice of related proceedings and records in cases before the same court.@ Heiser, supra,

466 F. Supp. 2d at 262-63, quoting Salazar v. Islamic Republic of Iran, 370 F. Supp.2d 105, 109

n.6 (D.D.C. 2005).

        The Court has recognized the appropriateness of taking such judicial notice and entering

default judgments as to liability in subsequent cases involving the same terrorist incidents

previously adjudicated against the same defendants in default. E.g., Valore v. Islamic Republic

of Iran, 478 F. Supp. 2d 101, 103 (D.D.C. 2007); Brewer v. Islamic Republic of Iran, 664 F.

Supp. 2d 43, 50-51 (D.D.C. 2009)(“this Court may take judicial notice of related proceedings and

records in cases before the same court. ”) Valore v. Islamic Republic of Iran, 700 F. Supp. 2d 52,

60 (D.D.C. 2010)(“the Court may review evidence considered in an opinion that is judicially

noticed, without necessitating the re-presentment of such evidence”); see also Murphy v. Islamic

Republic of Iran, No. 06-cv-596 (D.D.C. Oct. 2, 2007); Estate of Anthony K. Brown v. Islamic

Republic of Iran, No. 08-cv-531 (D.D.C. Feb. 1, 2010).

        In Rimkus, the Court concluded that judicial notice of findings in the Heiser and Blais

cases would be appropriate because “the history of litigation stemming from the bombing of

Khobar Towers … is extensive.” 750 F. Supp.2d at 167. The Rimkus court continued:



                                                    6
       Case 1:19-cv-03645-BAH Document 18-1 Filed 12/29/20 Page 7 of 13




               Over years of litigation, the plaintiffs in both Blais and Heiser presented substantial
       evidence to the Court concerning the Khobar Towers bombing. In Blais, the plaintiffs
       submitted evidence concerning the investigations and opinions of Louis Freeh and Dale
       Watson. Mr. Freeh was the FBI Director at the time of the bombing, and under his direction
       the FBI "conducted a massive and thorough investigation of the attack, using over 250
       agents." Blais, 459 F. Supp. 2d at 48. Mr. Watson was the Deputy Counterterrorism Chief
       of the FBI in 1996, and subsequent to the attack he became the Section Chief for all
       international terrorism at the Bureau. He was responsible "for day to day oversight of the
       FBI investigation" and has given sworn testimony concerning the results of the
       investigation. Id.

750 F. Supp.2d at 168. The Rimkus opinion further detailed the evidence it judicially noticed

from Blais and Heiser for holding defendants liable for the Khobar Towers terrorist attack:


       In addition, Dr. Bruce Tefft, "one of the founding members of the CIA's counterterrorism
       bureau" and expert consultant on terrorism-related issues, was qualified as an expert and
       gave extensive testimony concerning the defendants' involvement in terrorist activities. Id.
       at 48-49. In Heiser, the evidence was even more extensive than in Blais, and was presented
       to a magistrate judge over the course of more than two weeks. Heiser I, 466 F. Supp. 2d at
       250.

               ….

               Based on all of the above evidence, as well as additional documentary and
       testimonial submissions, the Court in both Blais and Heiser concluded that "the Khobar
       Towers bombing was planned, funded, and sponsored by senior leadership in the
       government of the Islamic Republic of Iran; the IRGC had the responsibility of working
       with Saudi Hizbollah to execute the plan… Id. at 265; Blais, 459 F. Supp. 2d at 48 (quoting
       with approval Dr. Tefft's conclusion that defendants "were responsible for planning and
       supporting the attack on the Khobar Towers").

750 F. Supp.2d at 168 (footnote omitted).

       Accordingly, plaintiffs’ motion asking the Court to take judicial notice of prior findings

of fact and supporting evidence imposing liability under Section 1605A (and its predecessor,

Section 1605(a)(7)) on Iran for providing material support and resources to the terrorists who




                                                 7
        Case 1:19-cv-03645-BAH Document 18-1 Filed 12/29/20 Page 8 of 13




attacked the Khobar Towers complex on June 25, 1996, is well-supported and amply-

precedented. There is no reason not to follow those precedents here.

III.    ALL PLAINTIFFS HAVE SUFFERED PHYSICAL AND PSYCHOLOGICAL
       INJURIES COVERED BY SECTION 1605A.

       The state-sponsored terrorism exception provides a private right of action. The action is

available to, among others, nationals of the United States and the legal representatives of such

persons. 28 U.S.C. § 1605A(c). Foreign states that meet subsection (a)(2)(A)(i)'s requirements

as “state sponsors of terrorism” may be held liable under subsection (c) “for personal injury or

death” caused by the foreign state or its agents. Id. “In any such action damages may include

economic damages, solatium, pain and suffering, and punitive damages.” Id.

       It is well established that Iran is now, and has continuously been since 1984, a state

sponsor of terrorism. Iran was designated by Secretary of State George P. Shultz on January 23,

1984, in accordance with the Export Administration Act of 1979, as a “country which has

repeatedly provided support for acts of international terrorism.” 49 Fed. Reg. 2836–02 (Jan. 23,

1984) (statement of Secretary of State George P. Shultz). This designation meets section 1605A's

definition of “state sponsor of terrorism.” 28 U.S.C. § 1605A(h)(6). Iran continues to be

designated as a state sponsor of terrorism to this day. State Sponsors of Terrorism, U.S. Dep't of

State, http://www.state.gov/j/ct/list/c14151.htm (last visited December 1, 2020).

       Although Section 1605A(c) provides a private right of action, it does not itself specify the

substantive law to be applied. This Court has therefore applied “general principles of tort law,”

looking to authoritative sources such as the Restatement (Second) of Torts. See, e.g., Estate of

Heiser v. Islamic Republic of Iran, 659 F. Supp. 2d 20, 24 (D.D.C. 2009); Roth v. Islamic

Republic of Iran, 78 F. Supp. 3d 379 at 399 (citing Oveissi v. Islamic Republic of Iran, 879 F.

Supp. 2d 44, 54 (D.D.C. 2012)); Worley v. Islamic Republic of Iran, 75 F. Supp. 3d 311, 335

                                                 8
        Case 1:19-cv-03645-BAH Document 18-1 Filed 12/29/20 Page 9 of 13




(D.D.C. 2014). These cases have repeatedly and correctly held that, under any possible

interpretation of these general principles, a state sponsor of terrorism which is shown to have

provided material resources and support to a terrorist organization for an attack that causes an

“extra-judicial killing” and/or “personal injury” is responsible for intentional infliction of

emotional distress and the pain and suffering of the immediate family of the deceased as well as

loss of consortium and solatium. 3

       In Akins v. Islamic Republic of Iran, supra, this Court held that Iran was liable to the

service members who were present at the Khobar Towers attack for the torts of assault, battery,

and intentional infliction of distress. 332 F. Supp. 2d at 37. The Court also held Iran liable to the

close family members of those present for intentional infliction of emotional distress, with rights

to solatium damages expressly mentioned in Section 1605A(c). Id. at 38.

       In Maalouf v. Islamic Republic of Iran, 923 F. 3d 1095, 1113 (D.C.Cir. 2019), the DC

Circuit squarely held that a defendant that does not appear (as here) cannot benefit from a

statute-of-limitations defense: A district court may not “act sua sponte to raise affirmative

defenses on behalf of defendants who do not appear to defend actions against them.”

IV. PLAINTIFFS ARE ENTITLED TO COMPENSATORY DAMAGES.

       Attached as an Addendum hereto are sworn Declarations from the four moving plaintiffs.

Plaintiff Edith Blank, the mother of Charles Blank, describes how proud she was of her son and

his accomplishments, but also the pain of learning while at work of the attack on the Khobar

Towers residential complex. She describes the fear that gripped her before she eventually

learned that her son survived, and the desperately bad feeling that she may have lost her son just




3
 “Under the FSIA, a solatium claim is indistinguishable from” a claim for intentional infliction
of emotional distress. Valore v. Islamic Republic of Iran, 700 F. Supp 2d at 85.
                                                  9
       Case 1:19-cv-03645-BAH Document 18-1 Filed 12/29/20 Page 10 of 13




four months after she had lost her husband. Exhibit A hereto, Edith Blank Declaration,

paragraphs 6-7.

       Christine Cramblett, Charles Blank’s sister, describes how she and Charles had grown up

in a close-knit family, and that they often had to rely on each other for companionship and play

as kids because they lived in far-off lands. She remembers looking out for Chuck, and making

sure that a neighborhood bully who had threatened him backed off. She describes the emotional

distress that hearing about the attack caused her, as well as observing its initial effects on Chuck

when she next saw him. Exhibit B hereto, Cramblett Declaration Paragraph 14.

       Charles Blank was awarded $5 million in compensatory damages in the Akins case. The

measure of damages for Charles Blank’s relatives here should be the full measure awarded to

other parents and siblings of those service members who received a full measure of damages,

which has generally been $2.5 million for a parent and $1.5 million for a sibling. See Aceto,

Akins, Schooley, and Christie, supra. Accordingly. Plaintiff Edith Blank should be awarded $2.5

million in compensatory damages, and Plaintiff Christine Cramblett should be awarded $1.5

million in compensatory damages.

       Judith MacKenzie, Nick MacKenzie’s mother, submits testimony about her terrible

homecoming on June 25, 1996, when she saw her husband shaking with emotion when he tried

to tell her about what may have happened to their son. “We held each other and wept

uncontrollably.” Exhibit C hereto, Judith Mackenzie Declaration, paragraph 7. “We were

devastated and sick with grief and worry,” id, paragraph 8, until they finally heard from Nick

and knew that he would be alright. She describes that the next few months were also difficult

because they were anxious about Nick’s continued presence in Saudi Arabia, and worried that

another attack might follow. Id., paragraph 12.



                                                  10
       Case 1:19-cv-03645-BAH Document 18-1 Filed 12/29/20 Page 11 of 13




       David MacKenzie, Nick’s brother, describes being very close with his brother, and

enjoying a number of different activities with him when they were growing up, especially

skateboarding. He remained close to Nick even after Nick left for the Air Force. He states that

he first heard about the attack on the Khobar Towers in a phone call from his parents, who

“sounded extremely anxious and worried.” Exhibit D hereto, David MacKenzie Declaration,

paragraph 9. He felt terrible because they did not know if Nick had been killed or badly injured,

and worried that “I may never see Nick again.” Id. When Nick finally returned home, David felt

that he was not the same person he had been when he left. “I felt that I had lost someone close to

me who had been replaced with a colder, more suspicious and anxious person.” Paragraph 13.

       Nick MacKenzie was awarded $2.5 million in compensatory damages in Akins. Mr.

MacKenzie, along with a large number of other plaintiffs in the Akins case, plan to submit a

motion asking the Court to revise his award upward to $5 million in accordance with the Court’s

more recent practice and precedent. 4 However, whether that other motion of certain Akins

plaintiffs is granted or not, the damages awarded to Plaintiffs Judith and David Mackenzie




   4
      In Schooley, this Court relied in large part on an "objective metric" — the VA disability rating
— to "determin[e] the relative degree of injury suffered by each service-member plaintiff."
Schooley, 2019 WL 2717888, at *74. That rating is the "agency's official determination regarding
the extent of disabling injury sustained by service members in connection with military service."
Id. (internal quotation marks omitted). As Schooley explained, "[t]he VA disability rating, which
includes both mental and physical injuries in a single number, facilitates an approach to awarding
damages that is generally agnostic to the mental or physical nature of the injury and further
provides" an effective way of comparing injuries to ensure that similar injuries yield similar
awards. Id..
    “Thus, service member plaintiffs rated by the VA up to 30% disabled receive a baseline
award of $5,000,000; plaintiffs rated 40-60% disabled by the VA will receive an upward
departure, for a total award of $6,000,000; and service-member plaintiffs rated 70-100% disabled
by the VA will receive a further upward departure, for a total of $7,000,000. Schooley, 2019 WL
2717888, at *75. This Court followed that approach in Christie, as well. Under this approach,
Nicholas MacKenzie would have been awarded $5 million in compensatory damages based on
his VA disability rating.
                                                 11
         Case 1:19-cv-03645-BAH Document 18-1 Filed 12/29/20 Page 12 of 13




should not be below the “standard” of compensation adopted by the Court in the recent Aceto,

Christie, and Schooley decisions, which would be the full $2.5 million for a parent and $1.5

million for a sibling of a servicemember with Nicholas MacKenzie’s level of disability. If this is

the proper and appropriate standard of compensation applicable in post-Akins cases, there is no

reason that these plaintiffs here should be artificially limited or bound by a superseded standard

that was applied in Akins. Accordingly, plaintiff Judith Mackenzie should be awarded $2.5

million in compensatory damages, and Plaintiff David Mackenzie should be awarded $1.5

million in compensatory damages.

V. PLAINTIFFS ARE ENTITLED TO PUNITIVE DAMAGES.

          In Opati v. Republic of Sudan, 140 S. Ct. 1601, 1610 (2020), the Supreme Court decided

that punitive damages may be awarded “retroactively” in circumstances such as those present

here. Following Opati, this Court has awarded such punitive damages. E.g. Christie v. Islamic

Republic of Iran, supra, 2020 U.S. Dist. LEXIS 116378 at *93. There, the Court awarded

punitive damages equal to compensatory damages apportioned among the plaintiffs in an amount

proportional to their compensatory damages. Plaintiffs before the Court here should be awarded

the same measure of punitive damages as well.

VI. PLAINTIFFS ARE ENTITLED TO PREJUDGMENT INTEREST.

          In Christie, this Court awarded prejudgment interest from the date of the terrorist

attack—June 25, 1996—to the date of the judgment rendered. There, this Court reasoned as

follows: "Whether to award such interest is a question that rests within this Court's discretion,

subject to equitable considerations [citing Oveissi II, 879 F. Supp. 2d at 56]. 5 In cases like this




5
    Oveissi v. Islamic Republic of Iran, 879 F. Supp. 2d 44 (D.D.C. 2012).
                                                  12
       Case 1:19-cv-03645-BAH Document 18-1 Filed 12/29/20 Page 13 of 13




one, the general practice has been to award prejudgment interest.” Christie, supra, at **62-63,

emphasis added. The Court should do the same here.

                                             CONCLUSION

       For all the reasons stated, the Court should take judicial notice of findings of fact and

conclusions of law in related similar cases, and should enter a final judgment against Defendant

Iran and in favor of each plaintiff in the amounts set out above, awarding compensatory

damages, punitive damages, and prejudgment interest.




                                                     Respectfully submitted,

                                                     /s/__Paul G Gaston________
                                                     Paul G. Gaston, DC Bar #290833
                                                     LAW OFFICES PAUL G. GASTON
                                                     1901 Pennsylvania Avenue, NW, Suite 607
                                                     Washington DC 20006
                                                     202-296-5856
                                                     paul@gastonlawoffice.com

                                                     Attorney for Plaintiffs




                                                13
